CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered. Claims 1-10 are presented for examination. 

Allowable Subject Matter

2.	Claims 1-10 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 8 and 9, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Shozaki teaches a multi-function printer device that allows the user to change the value of a parameter of the device. The parameter can describe definition data, destination data, or destination type. The user can change communication settings to fax or scan, and convert parameters. The user can convert file formats, resolution and color type parameters from fax to scan.

The prior art of Schmidgall teaches a User Interface configured to automate aspects of the creation and management of a Workflow comprising a plurality of related jobs. Users select and modify jobs from a library of existing jobs and/or create new jobs as needed. The workflow may include a plurality of jobs, and each job may include one or more parameters. To create a new Workflow, the user constructs a Flow Script by selecting existing jobs from a library and making any needed changes to parameters and/or dependencies, and/or by creating new jobs.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“an information processing system, comprising: 
a device; and 
a server including circuitry configured to 
receive, when creating a new first application, a designation of an association between a first parameter used in the first application and a second parameter used in an existing second application for the device; and 
in response to receiving the designation of the association, set a setting value of the first parameter for each user to a previously set setting value of the second parameter, from the existing second application, newly associated with the first parameter“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-270-1698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
January 12, 2022